DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed August 06, 2021 is acknowledged.  New claims 21-27 have been added, Claims 1 and 9-10 have been amended.  Claims 1-10 and 21-27 are pending.
Action on merits of claims 1-10 and 21-27 follows.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is recites the limitation "and the part of the openings at the periphery …" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 lacks antecedent support. Therefore, claims 8-9 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IKEDA et al. (US. Patent No. 8,742,405).
With respect to claim 1, IKEDA teaches a display panel as claimed including: 
a pixel defining layer (107); 
an inorganic barrier layer (103), disposed at a periphery of the pixel defining layer (107), the inorganic barrier layer (103) being configured as a concave-convex structure comprising a first plurality of grooves spaced apart on a side of the inorganic barrier layer (103) for enhanced encapsulation; 
an organic light-emitting material layer (102), and formed on the inorganic barrier layer (103), the organic light-emitting material layer (102) being configured as a discontinuous structure overlaying the concave-convex structure of the inorganic barrier layer (103) for enhance encapsulation; and 
a thin film encapsulation structure (108/138), disposed on the pixel defining layer (107), the thin film encapsulation structure being filled in the first plurality of grooves and covering the organic light-emitting material layer (102). (See FIG. 3).

With respect to claim 21, IKEDA teaches a display panel as claimed including: 
a pixel defining layer (107); 
an inorganic barrier layer (103), disposed at a periphery of the pixel defining layer (107), the inorganic barrier layer (103) being configured as a concave-convex structure comprising a for enhanced encapsulation; 
an organic light-emitting material layer (102), disposed in the part of the openings having the inorganic barrier layer (103), and formed on the inorganic barrier layer (103), the organic light-emitting material layer (102) being configured as a discontinuous structure overlaying the concave-convex structure of the inorganic barrier layer (103) for enhanced encapsulation; and 
a thin film encapsulation structure (108/138), disposed on the pixel defining layer (107), the thin film encapsulation structure being filled in the plurality of first grooves and covering the organic light-emitting material layer (102),  
wherein a thickness of the organic light-emitting material layer (102) in the first groove is less than a depth of the first groove. (See FIG. 3). 

With respect to claims 2 and 23, a surface of the thin film encapsulation structure (108/138) in contact with the organic light-emitting material layer (102) of IKEDA is provided with a first plurality of protrusions cooperating with the first plurality of grooves.  
With respect to claims 3 and 24, the organic light-emitting material layer (102) of IKEDA has a thickness less than a depth of the first plurality of grooves.  
With respect to claims 4 and 25, a projection of a side of the inorganic barrier layer (103) facing toward the organic light-emitting material layer (102) on a longitudinal section of the display panel of IKEDA is of a wave shape or a square zigzag shape; and an projection of the surface of the thin film encapsulation structure (108/138) in contact with the organic light-emitting material layer (102) on the longitudinal section of the display panel is of a wave shape or a square zigzag shape. 

With respect to claim 8, As best understood by Examiner, the display panel of IKEDA comprises of a display area and a border area (edges) disposed around the display area, and the part of the openings at the periphery of the pixel defining layer (107) is distributed in the border area. 
 
With respect to claim 22, the thin film encapsulation structure (108/138) and the inorganic barrier layer (103) of IKEDA are in direct contact at a sidewall of the first groove.

With respect to claims 26 and 27, a bottom layer of the thin film encapsulation structure of IKEDA is an inorganic encapsulation layer (108), the inorganic encapsulation layer (108) and the inorganic barrier layer (103) are in direct contact with sidewalls in the first plurality of grooves. 

With respect to claim 10, IKEDA teaches a display terminal, comprising a display panel, the display panel including: 
a pixel defining layer (107), provided with a plurality of opening arranged in an array; 
an inorganic barrier layer (103), disposed in part of the opening at a periphery of the pixel defining layer (107), the inorganic barrier layer (103) being configured as a concave-convex structure comprising a first plurality of grooves spaced apart on a side of the inorganic barrier layer (103) for enhanced encapsulation; 
enhance encapsulation; and 
a thin film encapsulation structure (108/138), disposed on the pixel defining layer (107), the thin film encapsulation structure being filled in the first plurality of grooves and covering the organic light-emitting material layer (102). (See FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IKEDA ‘405 as applied to claim 1 above, and further in view of LEE et al. (US. Patent No. 9,466,810) of record.
IKEDA teaches the display panel as described in claim 1 above including the inorganic barrier layer. 
Thus, IKEDA is shown to teach all the features of the claim with the exception of explicitly disclosing the inorganic material being silicon dioxide or silicon nitride.
However, LEE teaches a display panel including an inorganic barrier layer (183, 193) is formed into a silicon dioxide or a silicon nitride film. (See FIG. 3).

Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over IKEDA ‘405 as applied to claim 1 above, and further in view of CHEN et al. (US. Pub. No. 2-18/0061728) of record.
IKEDA teaches the display panel as described in claim 1 above including the inorganic barrier layer having a thickness. 
Thus, IKEDA is shown to teach all the features of the claim with the exception of explicitly disclosing the thickness of the inorganic barrier layer. 
However, CHEN teaches a display panel including an inorganic barrier layer (16’), wherein the inorganic barrier layer (16’) has a thickness (Hdam) from 0.34 µm to about 6.93 µm. (See FIG. 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the inorganic barrier layer of IKEDA having the thickness as taught by CHEN to control the boundary of the organic layer during encapsulation.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over IKEDA ‘405 as applied to claim 8 above, and further in view of KIM et al. (US. Pub. No. 2017/0237038) of record.
IKEDA teaches the display panel as described in claim 8 above including the display area and the border area.  
Thus, IKEDA is shown to teach all the features of the claim with the exception of explicitly disclosing the border area comprising a notch. 
However, KIM teaches a display panel including a display area (AA) and a border area (IAA), wherein the border area (IAA) comprises a notch area (HA) enclosed by a U-shaped segment in the border area. (See FIGs. 2-3, 6).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the border area of IKEDA including the notch area as taught by KIM to provide an electronic part for the display panel.  

 Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/ANH D MAI/            Primary Examiner, Art Unit 2829